Citation Nr: 0305254	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  93-22 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD) currently evaluated as 
70 percent disabling.  

2.  Entitlement to an earlier effective date prior to July 
20, 1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).  

3.  Entitlement to a rating in excess of 30 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.  


WITNESS AT HEARING ON APPEAL

Veteran and his brother-in-law

ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had periods of active duty for training from 
February 1962 to August 1962, and from June 9, 1963, to June 
23, 1963.  He served on active duty from July 6, 1963, to 
July 5, 1966, and from November 1990 to June 1991.  The 
veteran also had a period of active service from July 6, 1966 
to October 26, 1967, under dishonorable conditions for VA 
purposes.  See VA Administrative Decision dated March 1979.  
In addition, the record reflects he had more than 19 years of 
inactive duty.  

The matters on appeal come to the Board of Veterans' Appeals 
(Board) from April 1992, October 1992, and July 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  

The Board notes that in April 1992, the RO denied entitlement 
to service connection for a right knee disorder.  In April 
1998, the veteran perfected an appeal to that rating 
decision.  In an August 2001 decision, the Board granted 
service connection for a right knee disability.  In a 
subsequent July 2002 rating decision, the RO awarded a 10 
percent rating evaluation.  The veteran has not appealed that 
initial award of 10 percent, and as such, the issue with 
respect to the veteran's right knee is no longer in appellate 
status.  

By way of history, with respect to the left knee, the 
veteran's original claim to establish service connection was 
denied in an April 1979 rating decision.  The veteran did not 
appeal that decision.  By subsequent rating decisions in 
March 1981, December 1985, and April 1992, the RO determined 
that the veteran's claim could not be reopened due to an 
absence of new and material evidence.  In September 1997, the 
RO granted service connection for post-traumatic 
osteoarthritis of the left knee on the basis that there was a 
pre-existing disability of the knee which was aggravated 
during the veteran's service during the Persian Gulf War.  
The RO assigned a noncompensable disability evaluation 
effective from June 21, 1991.  In January 1998, the veteran 
submitted a notice of disagreement (NOD) with the 
noncompensable rating assigned.  

In March 1998, the Board determined that entitlement to 
service connection for a left knee disability was also 
warranted based upon the veteran's service from July 1963 to 
July 1966.  In January 2000, the RO assigned a disability 
rating for the left knee disability of 30 percent effective 
from June 22, 1991, the day following discharge from the 
veteran's period of service during the Persian Gulf War.  The 
veteran subsequently underwent a total joint replacement of 
his left knee and, pursuant to rating schedule provisions, in 
a July 2002 rating decision was awarded a total disability 
rating from January 24, 2001, which was reduced to 30 
percent, effective March 1, 2002.  The veteran's left knee is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2002).  

Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), the veteran 
is presumed to be seeing the maximum benefit allowed by law.  
Consequently, even though following submission of an NOD the 
RO increased the veteran's service-connected rating to 30 
percent, the claim remains in controversy where less than the 
maximum benefit is awarded.  

With respect to PTSD, the Board notes that the veteran was 
service connected for PTSD in December 1985 and awarded a 30 
percent disability rating.  Thereafter, in October 1992, the 
RO increased the veteran's disability rating to 70 percent 
effective from November 21, 1991.  During the following 
month, November 1992, the veteran appealed the decision and 
testified before a Hearing Officer at the VARO in Denver.  

In an August 2001 decision, the Board denied the veteran's 
claim for a total schedular rating for PTSD.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").  In 
that litigation, the Court issued an order, dated in 
September 2002, in which it granted a Joint Motion for 
Remand, filed by counsel for the Secretary and counsel for 
the veteran, vacated the Board's decision, and remanded the 
case for additional development.  The Court remanded the case 
to the Board under the authority of 38 U.S.C.A. § 7252(a) 
(West Supp. 2002).  

In a July 2002 rating decision, the RO granted the veteran 
TDIU and assigned an effective date from July 20, 1999.  The 
veteran has appealed the effective date of that initial 
award.  

REMAND

Review of the record reveals that, during the course of the 
relevant appeal period, the service-connected disabilities 
have been evaluated as follows:  PTSD, 30 percent, effective 
in June 1991, and 70 percent since November 1991; left knee 
disability, 30 percent since June 1991; and right knee 
disability, 10 percent since November 1991.  

In a Joint Motion for Partial Remand and to Stay Further 
Proceedings, dated in September 2002, the Board was 
identified as having failed to properly apply the Court's 
holding in Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
to the veteran's increased-rating claim for PTSD.  In Karnas, 
the Court held that, "where the law or regulation changes 
after a claim has been filed  or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should. . . apply 
unless Congress has provided otherwise. . ."  The Board was 
cited as having failed to apply the pre-amendment rating 
criteria, 38 C.F.R. § 4.125, Diagnostic Code 9411 (1996), to 
the evidence of veteran's PTSD symptomatology on and after 
November 7, 1996.  

The Joint Motion for Partial Remand and to Stay Further 
Proceedings also noted that a medical opinion was necessary 
in this case to determine whether the veteran's 
unemployability during the course of the applicable appeal 
period was due solely to his service-connected PTSD.  As 
such, the issue for an increased rating for PTSD will be 
remanded to the RO to accomplish that evidentiary development 
ordered by the Court.  

The Board is cognizant that in a July 2002 statement of the 
case (SOC) associated with the veteran's left knee 
disability, the RO noted as evidence having been reviewed, 
"Outpatient treatment reports from VA southern Colorado 
health care system dated June 9, 1999, through July 9, 2002 
(electronic records from the CAPRI system)[.]"  A listing of 
adjudicative actions notes, "Electronic records in CAPRI are 
reviewed. . ."  The claims file does not reflect that the 
reviewed treatment reports are of record.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  This new statute 
amended and clarified VA's duty to assist claimants in the 
development of the facts relevant to their claims.  Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  In addition, regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  

VA has an obligation to notify the veteran of the evidence 
needed to substantiate the claim and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran's counsel has argued that the veteran 
has not been properly notified of the evidence needed to 
substantiate his claims and what evidence he is responsible 
for obtaining.  In an October 2002 SOC associated with the 
veteran's effective date claim for TDIU, the veteran was 
notified of the VCAA and its pertinent regulations, which 
included notice of what evidence he was responsible for 
obtaining and what evidence VA would obtain.  In reviewing 
the record, there is a question as to whether the veteran has 
been properly placed on notice of the evidence needed to 
substantiate his claims.   

Given the contentions of the veteran's counsel, and since 
this case is to be remanded to the RO for further evidentiary 
development with respect to the issue of PTSD, the Board will 
additionally remand the issues pertaining to a left knee 
disability and TDIU so the missing medical records may be 
obtained and the veteran may be notified of that evidence 
needed to substantiate his claims and, further, what evidence 
he needs to supply and which VA will obtain.  See Charles, 
Quartuccio, supra.  The RO should ensure that any additional 
evidentiary development or other procedures that may be 
required by the VCAA are accomplished.  

Finally, the Board is cognizant of additional arguments made 
by veteran's counsel with regard to the adequacy of the July 
2002 SOC.  In particular, counsel has argued that the veteran 
was not properly notified that his left knee disability was 
to be evaluated under a different diagnostic code.  The Board 
notes that when the veteran was service connected for his 
left knee, the disability was rated under DC 5010-5257 for 
degenerative changes and instability associated with the 
joint.  Subsequently, the veteran underwent a total left knee 
replacement as noted above, and was awarded a total 
disability rating under DC 5055 which was subsequently 
reduced to 30 percent under that diagnostic code.  

The Board finds in this instance that, the SOC notes both 
sets of diagnostic codes considered in evaluating the 
veteran's left knee disability prior to and after his total 
left knee replacement, and identifies why the diagnostic code 
for the veteran's disability rating was changed, i.e., the 
veteran's total left knee replacement.  Furthermore, the 
change in diagnostic codes was favorable to the veteran, 
allowing for a temporary total schedular rating.  Therefore, 
the Board does not find that the July 2002 SOC was 
statutorily insufficient under 38 U.S.C.A. § 7105(d)(1) (West 
1991); see also Herndon v. Principi, No. 02-7015 (Fed. Cir. 
Nov. 21, 2002), in which an SOC not specifically listing the 
issue of termination of TDIU was found adequate with respect 
to that issue, given that the summary of adjudicative actions 
set out the history by which TDIU was terminated, and the 
reasons for decision section explained that the veteran was 
no longer prevented from engaging in gainful employment by 
his disabilities.  

Accordingly, while the Board regrets the delay, the veteran's 
claims are REMANDED to the RO for the following action:  

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for PTSD or a left knee 
disability since June 1999.  The RO 
should request that the veteran furnish 
signed authorizations for release to the 
VA of medical records in connection with 
each non-VA source identified.  The RO 
should attempt to obtain any such 
treatment records, and any additional VA 
medical records not already on file, in 
particular, those records from the VA 
Southern Colorado Health Care System from 
June 9, 1999, to July 9, 2002, and 
incorporate them into the claims folder.  

2.  The veteran should be specifically 
advised of the evidence necessary to 
substantiate each of the claims developed 
for appellate review, as well as which 
evidence he must supply and which VA will 
obtain.

3.  The veteran should be asked to 
provide an affidavit setting forth all 
periods of employment from June 1991 to 
the present, on a year by year basis.  He 
should provide specific information as to 
his job duties, hours worked per week, 
rate of pay, and whether any concessions 
were made to him on account of his 
service-connected PTSD and/or knee 
disabilities.  In the event he lost time 
from work during any periods of 
employment, he should provide sufficient 
details pertaining thereto.  

4.  The RO should then schedule the 
veteran for a psychiatric examination to 
evaluate his current level of disability 
associated with his service-connected 
PTSD.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should note the 
level of psychiatric impairment, social 
impairment, and occupational impairment 
(to include a global assessment of 
functioning (GAF) score) resulting solely 
from the veteran's PTSD.  
The examiner is then requested to render 
an opinion as to whether during any 
period on and after November 21, 1991, it 
is at least as likely as not that the 
veteran's service-connected PTSD was the 
sole cause of any identified 
unemployability.  In so doing, the 
attention of the psychiatric examiner is 
directed to the veteran's work history, 
as reflected in the claims files and as 
reported in the veteran's response to 
item 3 above.  The rationale for all 
opinions expressed and conclusions 
reached should be set forth.  

5.  The RO should also schedule the 
veteran for an orthopedic evaluation to 
evaluate his current level of disability 
with respect to his service-connected 
left knee.  The claims folder and a copy 
of this Remand must be made available to 
and be reviewed by the examiner prior to 
the examination.  The physician 
conducting the examination should 
determine the current characteristics and 
severity of the veteran's left knee 
disability.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests, 
studies, and consultations should be 
accomplished.  The examiner should record 
the range of motion in the left knee 
observed on clinical evaluation and 
should assess whether the left knee 
exhibits any disability to include 
limitation of motion, instability, or 
subluxation.  
In particular, in reporting the results 
of range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  The 
examiner should discuss any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use.  He or 
she should provide an opinion as to how 
these factors result in any limitation of 
motion or other functional loss involving 
the left knee joint.  
If the veteran describes flare-ups of 
pain in the left knee joint, the examiner 
must offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
he or she must so state.  
Finally, the examiner should render an 
opinion as to what type of impact, if 
any, the veteran's right and left knee 
disabilities have had on his 
employability during the period on and 
after November 21, 1991.  The rationale 
for all opinions expressed and 
conclusions reached should be set forth.  

6.  The RO should then review the claims 
file and ensure that all notification and 
the development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  Thereafter, 
consideration should then be given to 
whether an effective date earlier than 
July 20, 1999 is warranted for the grant 
of TDIU; whether an initial rating higher 
than 30 percent is warranted for the left 
knee disability; and whether the veteran 
is entitled to an increased rating for 
PTSD.  

7.  If the benefits sought remain denied, 
the veteran and his attorney should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



